DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on April 19, 2022, claim 1 was amended and claims 6-8 were cancelled. Claims 1-5 and 9-20 are currently pending in this application.
Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2018/0101044 to Oka et al. (Oka), fails to disclose or suggest an electronic device comprising a polarizer disposed on the first flexible substrate, wherein the supporting film is disposed on a side of the polarizer in a first direction, and the supporting film is directly connected to and edge of the polarizer on the side, wherein the first direction is perpendicular to a top-view direction of the electronic device.
As shown in Fig. 4E, Oka discloses an electronic device comprising a polarizer 20 disposed on the first flexible substrate 200 and a supporting structure comprising a glue 500. Oka does not disclose the supporting structure comprising a supporting film disposed on a side of the polarizer in a first direction, and directly connected to and edge of the polarizer on the side, wherein the first direction is perpendicular to a top-view direction of the electronic device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 6, 2022